 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10 KING’S HAWAIIAN HOLDING                          Case No. 2:21-cv-00648-KJM-AC
   COMPANY, INC., a California
11 corporation; and KING’S HAWAIIAN                 ORDER
   BAKERY WEST, INC., a California
12 corporation,
13                 Plaintiffs,
14         v.

15 SUPER STORE INDUSTRIES, a
   California partnership, and DOES 1-10,
16 inclusive,
17                 Defendants.

18
19         The court is in receipt of the parties’ stipulation at ECF No. 17, to extend the time
20 for defendants Super Store Industries to respond to plaintiffs’ complaint, ECF No. 1. In
21 light of defendants’ answer to the complaint, filed on July 7, 2021 at ECF No. 18, the court
22 disregards the stipulation. This order resolves ECF No. 17.
23        IT IS SO ORDERED.
24 DATED: July 12, 2021.
25
26
27
28
